      9:21-cv-01491-RMG           Date Filed 05/19/21        Entry Number 1    Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH CAROLINA

                                      BEAUFORT DIVISION


GOVERNMENT EMPLOYEES                   )                C/A No. 9:21-cv-01491-DCN
INSURANCE COMPANY,                     )
                                       )
                                       )
                    Plaintiff,         )
                                       )                       COMPLAINT
      vs.                              )
                                       )                  (Declaratory Judgment)
JEAN MARIE WORKMAN and ANN             )
RINALDI, Trustee of the Ann K. Rinaldi )
Revocable Trust,                       )
                                       )
                    Defendants.        )
____________________________________)


       The Plaintiff, by and through the undersigned, seeks declaratory relief to determine the

rights of the parties and respectfully alleges as follows:

                                  PARTIES & JURISDICTION

       1.      The Plaintiff, Government Employees Insurance Company (“GEICO”) is an

insurance company organized and existing under the laws of the state of Maryland with its

principal place of business in the state of Maryland. GEICO is licensed and authorized to issue

policies of insurance in the state of South Carolina.

       2.      Upon information and belief, defendant Jean Marie Workman (“Workman”) is a

citizen and resident of the county of Beaufort, state of South Carolina.

       3.      Upon information and belief, defendant Ann Rinaldi (“Rinaldi”) is a citizen and

resident of the county of Beaufort, state of South Carolina.
      9:21-cv-01491-RMG          Date Filed 05/19/21       Entry Number 1        Page 2 of 8




       4.      This action is brought under the Federal Declaratory Judgment Act, 28 U.S.C. §

2201 et seq., and Rule 57 of the Federal Rules of Civil Procedure to declare the rights and other

legal relations and obligations between and among the interested parties under a policy of

insurance issued by GEICO.

       5.      The amount in controversy exceeds Seventy-Five Thousand and 00/100

($75,000.00) Dollars, exclusive of interests and costs, and there is complete diversity of

citizenship; therefore, this court has jurisdiction to hear this matter under 28 U.S.C. § 1332(a)(1).

       6.      As the Defendants are residents of Beaufort County and a substantial portion of the

alleged acts or omissions giving rise to this controversy occurred in Beaufort County, venue is

proper in this Court.

       7.      GEICO issued a personal liability umbrella policy (“PLUP”), Policy No. P8120022,

to Gerald D. Workman and Jean M. Workman, with effective dates of May 3, 2018 to May 3, 2019

(the “GEICO Policy”) and a liability limit of Five Million and 00/100 ($5,000,000.00) Dollars.

       8.      A certified copy of the GEICO Policy is attached hereto as Exhibit A.

       9.      The GEICO Policy provides liability coverage for certain risks and losses as

defined and limited by the insuring agreement. GEICO craves reference to the GEICO Policy for

all applicable terms, conditions, limitations, exclusions, and other provisions therein and

incorporates them by reference herein.

       10.     In pertinent part, and without limitation or exclusion as to any other applicable part,

PART II – COVERAGE, the coverage agreement, of the GEICO Policy provides: “We pay

damages on behalf of an insured arising out of an occurrence, subject to the terms and conditions

of the policy.” (Emphasis in original.)

       11.     The GEICO Policy defines “damages” as, in pertinent part:



                                                -2-
      9:21-cv-01491-RMG          Date Filed 05/19/21      Entry Number 1           Page 3 of 8




       the total of:
       (a)     damages an insured must pay:
               (1)   legally; or
               (2)   by agreement with our written consent;
       because of personal injury or property damage covered by this policy…
       (c)     “Damages” does not include: …
               (3)   punitive or exemplary damages.

(Emphasis in original.)

       12.     The GEICO Policy defines an “occurrence” as “an accident or event, including a

continuous or repeated exposure to conditions which result in personal injury or property damage

neither expected [n]or intended by you.” (Emphasis in original.)

       13.     Under the GEICO Policy, “personal injury” is defined to include:

       (a)     mental or bodily injury, shock, sickness, disease or death including care and
               loss of services; or
       (b)     injury arising out of:
               (i)     false arrest, detention or imprisonment, or malicious prosecution; or
               (ii)    libel, slander, defamation, humiliation, or a publication or utterance
                       in violation of a person's right of privacy not arising out of any
                       business pursuit of any insured; or
               (iii) wrongful entry or eviction, or other invasion of the right of private
                       occupancy.

(Emphasis in original.)

       14.     “Property damage” is defined in the GEICO Policy to “damage to or loss of use of

tangible property.”

       15.     The GEICO Policy contains an exclusion for “We do not cover damages resulting

from:…7. Property damage to: (a) property owned by an insured… .” (Emphasis in original.)

       16.     On December 11, 2019, Rinaldi filed a civil action against Workman in the

Beaufort County Court of Common Pleas currently styled Ann Rinaldi, Trustee of the Ann K.

Rinaldi Revocable Trust v. Jean Marie Workman, No. 2019CP0702731 (the “State Action”). A

copy of the complaint filed in the State Action is attached hereto as Exhibit B.



                                                -3-
      9:21-cv-01491-RMG            Date Filed 05/19/21       Entry Number 1       Page 4 of 8




          17.    In the State Action, Rinaldi alleges that on February 4, 2019, she purchased a

residential home located in Beaufort County from Workman.

          18.    In the State Action, Rinaldi claims that after moving into the home, she discovered

preexisting latent construction and design defects and problems which Workman “intentionally or

negligently concealed” from Rinaldi, despite an alleged legal duty on the part of Workman to

disclose them.

          19.    In the State Action complaint, Rinaldi asserts causes of action against Workman

for negligence, negligent misrepresentation, constructive fraud, fraud, and violation of the South

Carolina Residential Property Condition Disclosure Act, S.C. Code Ann. § 27-50-10 et seq. (the

“Act”).

          20.    Section 27-50-65 of the Act allows for a private right of action for

          An owner who knowingly violates or fails to perform any duty prescribed by any
          provision of this article or who discloses any material information on the disclosure
          statement that he knows to be false, incomplete, or misleading is liable for actual
          damages proximately caused to the purchaser and court costs. The court may award
          reasonable attorney fees incurred by the prevailing party.

          21.    In the State Action, Rinaldi seeks an award of actual damages, punitive damages,

attorney’s fees, and/or litigation costs from Workman.

          22.    After being served with the State Action, Workman provided notice of the claim to

GEICO. On January 31, 2020, GEICO issued a reservation of rights letter to Workman disclaiming

coverage under the GEICO Policy for the claims asserted in the State Action.

          23.    Upon information and belief, FedNat Insurance Company has provided Workman

with a defense to the State Action under a policy of homeowners insurance. FedNat Insurance

Company has instituted a declaratory judgment action in this Court seeking to disclaim coverage

for the claims asserted in the State Act. See FedNat Ins. Co. v. Rinaldi, No. 9:21-cv-01046-DCN.



                                                  -4-
      9:21-cv-01491-RMG           Date Filed 05/19/21     Entry Number 1        Page 5 of 8




                FOR A FIRST CAUSE OF ACTION FOR A DECLARATION

       24.     GEICO repeats and realleges the foregoing allegations as if fully set forth verbatim.

       25.     The claims against Workman set forth in the State Action are for the alleged

concealment of, and failure to disclose, preexisting latent defects and problems in and with

residential property owned by Workman prior to its sale to Rinaldi.

       26.     There is no allegation in the complaint filed in the State Action that Rinaldi

sustained any “personal injury or property damage,” as those terms are defined in the GEICO

Policy, as the result of any alleged act or omission committed by Workman.

       27.     The allegations of the complaint filed in the State Action, therefore, do not trigger

coverage under the GEICO Policy, and GEICO is entitled to a declaration that it has no duty to

defend or indemnify Workman for the claims asserted in the State Action.

              FOR A SECOND CAUSE OF ACTION FOR A DECLARATION

       28.     GEICO repeats and realleges the foregoing allegations as if fully set forth verbatim.

       29.     The claims against Workman set forth in the State Action are for the alleged

concealment of, and failure to disclose, preexisting latent defects and problems in connection with

a residential real property sale and transfer.

       30.     The claims against Workman, who is not alleged in the State Action complaint to

be in the business of selling homes, are, therefore, subject to the exclusive provisions of the Act,

particularly S.C. Code Ann. § 27-50-65.

       31.     The Act imposes liability for only “knowing” violations of its provisions, including

making statements in the disclosure statement which the seller “knows to be false, incomplete, or

misleading… .”




                                                 -5-
      9:21-cv-01491-RMG           Date Filed 05/19/21      Entry Number 1        Page 6 of 8




       32.     Because the Act imposes liability for knowing violations of its terms only, the sole

cognizable claim against Workman does not, and cannot, constitute an “occurrence” (i.e., an

accident neither expected nor intended by the insured) so as to trigger coverage under the GEICO

Policy, and GEICO is entitled to a declaration that it has no duty to defend or indemnify Workman

for the claims asserted in the State Action.

               FOR A THIRD CAUSE OF ACTION FOR A DECLARATION

       33.     GEICO repeats and realleges the foregoing allegations as if fully set forth verbatim.

       34.     Rinaldi’s second, third, fourth, and fifth causes of action in the State Action

complaint are for negligent misrepresentation, constructive fraud, fraud, and violations of the Act,

respectively. In those causes of action, it is alleged that Workmen’s alleged concealments and

misrepresentations were “made…in an intentional, willful manner and in conscious disregard to

her duties owed to [Rinaldi],” “false, intentional, willful, and characterized by dishonesty in fact,”

and were known to be false when they were made.

       34.     Because the second, third, fourth, and fifth causes of action in the State Action

complaint are premised on alleged knowing, willful and intentional conduct, they do not allege

facts constituting an “occurrence” (i.e., an accident neither expected nor intended by the insured)

so as to trigger coverage under the GEICO Policy, and GEICO is entitled to a declaration that it

has no duty to defend or indemnify Workman for those claims.

              FOR A FOURTH CAUSE OF ACTION FOR A DECLARATION

       35.     GEICO repeats and realleges the foregoing allegations as if fully set forth verbatim.

       36.     The claims against Workman set forth in the State Action are for the alleged

concealment of, and failure to disclose, preexisting latent defects and problems in and with

residential property owned by Workman prior to its sale to Rinaldi.



                                                -6-
      9:21-cv-01491-RMG         Date Filed 05/19/21      Entry Number 1        Page 7 of 8




       37.    Of necessity, the alleged defects and problems in and with the subject property

occurred and/or existed while it was owned by Workman, the insured.

       38.    Damages which result from damage to “property owned by an insured” are

excluded from coverage, and GEICO is entitled to a declaration that it has no duty to defend or

indemnify Workman for the claims asserted in the State Action.

              FOR A FIFTH CAUSE OF ACTION FOR A DECLARATION

       39.    GEICO repeats and realleges the foregoing allegations as if fully set forth verbatim.

       40.    In the State Action complaint, Rinaldi seeks an award of “punitive damages where

applicable” from Workman.

       41.    The GEICO Policy expressly provides that covered damages do not include

“punitive or exemplary damages.”

       42.    GEICO is, therefore, entitled to a declaration that it has no duty to cover or

indemnify Workman for any award of punitive or exemplary damages.

       WHEREFORE, the Plaintiff, Government Employees Insurance Company, respectfully

requests that this Honorable Court issue a declaration that GEICO has no obligation or duty to

defend, indemnify, or otherwise cover the defendant Jean Marie Workman for any claims, causes,

or damages asserted or which could be asserted in the civil action currently styled Ann Rinaldi,

Trustee of the Ann K. Rinaldi Revocable Trust v. Jean Marie Workman, No. 2019CP0702731,

brought by the defendant Ann Rinaldi in the Beaufort County Court of Common Pleas.



                            [Attorney’s closing on following page.]




                                              -7-
     9:21-cv-01491-RMG   Date Filed 05/19/21   Entry Number 1   Page 8 of 8




                             KING, LOVE, HUPFER & NANCE, LLC


                             By:   s/Robert T. King
                                   ROBERT T. KING #6133
                                   PO Box 1764
                                   Florence, SC 29503-1764
                                   (843) 407-5525 – Tel
                                   (843) 407-5782 – Fax
                                   rking@kingandlove.com
                                   ATTORNEY FOR PLAINTIFF
May 19, 2021




                                     -8-
